DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grant (U.S. Patent No. 7,013,497).
As for Claim 14, Grant discloses a restraint assembly comprising:
a mounting plate (19), said mounting plate having a front, a rear (front and rear of 19), and a vertical slot (43) located centrally with respect to said front (see Fig. 1);
an adapter buckle (10) constructed and arranged for coupling to said mounting plate (see Fig. 1),
said adapter buckle having an exterior section and interior section (lower section 91), said exterior section (upper section of 91 and 89)
having a head (149) having a horizontal slot (155) and an arm (167) extending downwardly from said head, said arm having an angular bend (see Fig. 7), said interior section having a portion of said arm (portion of arm 167 below bend ) below said angular bend, and a “T” shaped stop (163) integral to said arm opposite to said head;
wherein said stop is placed in a first pre-coupled position where said stop is in a
vertical orientation, said stop being inserted through said vertical slot in a second pre-coupled position, and said exterior section and said interior section being rotated 90° to position said angular bend upwardly and to dispose said head proximate to an upper edge of said mounting plate in said coupled position, wherein said stop extends horizontally outwardly in opposite directions relative to said vertical slot to said rear (see Col. 7 line 28-Col. 8 line 10).
	Grant discloses an arm (167) having an angular bend but fails to explicitly recite said angular bend having an angle of 145°.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle of the bend limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Refer to MPEP § 2144.05.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears the prior art fails to disclose and/or make obvious the lock opening and lock assembly, in combination with the other limitations of claim 1.
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677